Citation Nr: 1209966	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Office of the General Counsel
 
 
THE ISSUE
 
Eligibility for payment of attorney fees from past-due benefits.
 
 
REPRESENTATION
 
Appellant represented by:  Kenneth M. Carpenter, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from September 1961 to April 1966. 
 
This is a matter relating to attorney fees is before the Board of Veterans' Appeals  (Board) following a decision of August 2009 by the Department of Veterans Affairs (VA) Office of General Counsel (OGC). 
 
In the instant case, the appellant is an attorney who was retained by the Veteran. 
 
The Board notes that in the August 2009 decision, the OGC determined that the attorney fees awarded to the appellant were reasonable.  The Veteran did not appeal that determination and therefore the issue of the reasonableness of the attorney's fees is not before the Board.  
 
 
FINDINGS OF FACT
 
1.  In a July 2003 Board decision, the Veteran was granted entitlement to a rating of 100 percent for posttraumatic stress disorder from September 8, 1999, while denying entitlement to a rating in excess of 50 percent for prior to September 8, 1999.  The Veteran appealed. 
 
2.  In December 2004, the United States Court of Appeals for Veterans Claims (Court), granted a Joint Motion for Remand filed by the appellant, vacating and remanding that part of the Board's July 2003 decision denying entitlement to a rating in excess of 50 percent for PTSD from August 1996 to September 1999.
 
3.  In February 2005, the Court approved the appellant's application for attorney fees in the amount of $3,795.00 under the Equal Access to Justice Act. 
 
4.  In an April 2005 decision, the Board granted a entitlement to a 70 percent for PTSD prior to September 1999, but denied entitlement to a 100 percent rating.  The Veteran appealed that decision.
 
5.  In July 2005, the Veteran entered into a contingency fee agreement with the appellant for his continuing representation.  
 
6.  In April 2006, the Court granted a joint motion for remand filed, in part, by the appellant, and vacated and remanded the April 2005 Board decision denying entitlement to a rating in excess of 70 percent for PTSD prior to September 1999.
 
7.  In June 2006, the Court approved the appellant's application for attorney fees in the amount of $5,232.00 under the Equal Access to Justice Act.
 
8.  In January 2007, the Veteran sent a letter to the RO revoking the appellant's power of attorney for representation before VA.  
 
9.  In September 2007, the RO issued a decision granting entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, effective August 6, 1996.  
 
10.  The Veteran's claim for an increased rating for PTSD prior to September 1999 had been in continuous appellate status since the appellant's first fee agreement in April 2004 and the appellant's representation at the different stages of the litigation are considered the same work.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a valid fee agreement between the attorney and the Veteran as to VA representation have been met with respect to the Veteran's claim of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder prior to September 1999.  38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c) (2011). 
 
2.  The fee specified in the fee agreement between the attorney and the Veteran is excessive and unreasonable in that it includes both an Equal Access to Justice Act award plus a contingency fee for work performed before the Court, Board and VA on the same claim.  38 U.S.C.A. §§ 5904(c), 7263 (West 2002); 38 C.F.R. § 20.609 (2011). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  An attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Therefore, the Board finds that no further action is necessary here under VA's duties to notify and assist. 
 
Legal Criteria and Analysis
 
The appellant seeks attorney fees from past-due benefits for the representation of the Veteran in his pursuit of entitlement to an increased disability rating prior to September 1999 for posttraumatic stress disorder.  He argues that while he has received two awards of attorney fees under the Equal Access to Justice Act, these should not offset contingency fee payments from past-due benefits as the Equal Access to Justice Act awards were for a separate representation and not the "same work."  After a careful review of the record, the Board finds against the appellant.  
 
Pertinent to the time frame on appeal, the Veterans Judicial Review Act (VJRA), Public Law 100-687, 102 Stat. 4105 (1988) allowed VA claimants to enter into agreements with attorneys and agents for the payment of fees for services in representing them in VA proceedings, provided that the fees are neither "unreasonable" nor "excessive."  Before enactment of the VJRA, the fees that could lawfully be charged by attorneys and accredited agents in VA proceedings had been limited to $10.00.  See Walters v. National Association of Radiation Survivors, 473 U.S. 305 (1985).  With respect to the term at issue a fee could be charged if, and only if, the following conditions were met: 
 
(1) A final decision must have been promulgated by the Board with respect to the issue, or issues, involved.  Fees may neither be charged, allowed, nor paid for services provided before the date on which the Board first makes a final decision on the case.  See 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c)(1). 
 
(2) The attorney-at-law or agent must have been retained not later than one year following the date on which the decision of the Board with respect to the issue, or issues, involved was promulgated.  

Id.  
 
The facts in the case at hand are not in dispute.  In July 2003, the Board decision, the Veteran was granted entitlement to a rating of 100 percent for PTSD from September 8, 1999.  The Veteran was denied entitlement to a rating in excess of 50 percent for PTSD prior to September 8, 1999.  Thereafter, the Veteran retained the appellant attorney, in April 2004 on a pro bono basis, i.e., within one year after the Board's July 2003 decision, to represent him before the Court.  
 
Pursuant to a joint motion for remand filed in part by the appellant, the Court, in December 2004, vacated and remanded to the Board the issue of entitlement to a rating in excess of 50 percent for PTSD prior to September 8, 1999.
 
In February 2005 the Court awarded attorneys fees under the Equal Access to Justice Act in the amount of $3,795.00 pursuant to a motion filed by the appellant.
 
In July 2005, the Veteran signed a fee agreement with the appellant agreeing to the appellant's continuing his representation before the VA.  The agreement provided that the appellant would represent the Veteran for a contingency fee equal to 20 percent of past-due benefits awarded due to the appellant's representation and that such amount would be withheld by the VA and paid directly to the appellant.  The agreement further provided that the work performed before the Board and the work performed before the VA "is not the same work."  Furthermore, the agreement provided that the appellant  would offset the amount of previously awarded attorney fees against the Veteran's obligation to pay fees, "only if the Court's order of remand directs the VA to make payment of past-due benefits from the VA to the Client."  The Board received a copy of the fee agreement, signed by the appellant and Veteran in July 2005.  Therefore, the statute and regulatory requirement of filing the attorney fee agreement with the Board was fulfilled.  See 38 U.S.C.A. § 5904; 38 C.F.R. § 20.609(g).  
 
In April 2006, following a joint motion for remand filed in part by the appellant the Court vacated and remanded an April 2005 Board decision which denied entitlement to a rating in excess of 70 percent for PTSD prior to September 1999.  In June 2006, the Court awarded the attorney fees of $5,232.00 under the Equal Access to Justice Act pursuant to a motion by the appellant.  
 
In October 2006, the Board remanded the claim to the RO for further development.  In a rating decision of January 2004, the RO granted a 100 disability rating prior to September 1999.  As a result of the RO's decision, retroactive benefits were now due and owed the Veteran in the amount of $43,787.00. 
 
As a matter of statutory and regulatory law when a claimant and an attorney have entered into a fee agreement, the total fee payable to the attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  See 38 U.S.C.A. § 5904(d).  Fees totaling no more than 20 percent of any past-due amounts are presumed to be reasonable.  See 38 C.F.R. § 20.609(f).  The claimant and the attorney-at-law may enter into a fee agreement providing that payment of the services of the attorney-at-law will be made directly to the attorney-at-law by VA out of any past-due benefits awarded as a result of a successful appeal to the Board, or an appellate court, or as a result of a reopened claim before VA following a prior denial of such benefits by the Board or an appellate court.  See 38 C.F.R. § 20.609(h). 
 
Under the facts in this case, the appellant, under the parties' attorney fee agreement of July 2005, has met the criteria for eligibility to 20 percent of past-due benefits owed the Veteran as a result of the RO's January 2004 decision.  Twenty percent of $43,787.00, i.e., the past-due benefits award, is $8,757.40.
 
As previously noted, the Veteran has not appealed the OGC's determination that the attorney fees are reasonable.  The only issue before the Board is whether the appellant is owed any attorney fees on the basis that his representation entailed "different work."  
 
Under the Equal Access to Justice Act, certain prevailing parties in litigation against the United States government may recover attorney fees at statutory rates unless the government's position in the litigation was substantially justified.  See 28 U.S.C.A. § 2412 (d) (1)(A) (1988).  In the Federal Courts Administration Act of 1992 (FCAA), Congress made Equal Access to Justice Act applicable to VA adjudicative actions by including the United States Court of Veterans Appeals (Court) within the definition of "court" in 28 U.S.C.A. § 2412 (d) (2) (f); Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 
 
In March 1997, the VA General Counsel concluded that § 506(c) of the FCAA expressly provided that, where the claimant's attorney receives fees for the same work under both 38 U.S.C.A. § 5904  and 28 U.S.C. § 2412, the claimant's attorney must refund to the claimant the amount of the smaller fee.  VAOGCPREC 12-97 (March 26, 1997).  The award under § 5904(b) allows the veteran's attorney to collect his fee out of the veteran's past-due benefits, while the Equal Access to Justice Act award is paid by the Government to the veteran to defray the cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 108-9 (1995); Russell v. Sullivan, 930 F.2nd 1443, 1446 (9th Cir. (1991).  The Equal Access to Justice Act award therefore serves as a reimbursement to the veteran for fees paid of the past-due disability benefits.  Accordingly, while the Veteran's attorney is permitted to seek recovery of attorney's fees under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney must keep only the larger of the fees recovered, and must refund the amount of the smaller fee to the claimant (in this case, the Veteran) in accordance with § 506(c) of the FCAA. 
 
Moreover, the Court held in Carpenter v. Principi, 15 Vet. App. 64 (2001) (en banc), that the representation of a claimant in pursuit of a claim at all stages of the adjudication process is the "same work," regardless of the tribunal before which it is performed, and that a fee, which includes both an Equal Access to Justice Act award plus a contingency fee for work performed before the Court, Board, and VA on the same claim, such that the fee is enhanced by an Equal Access to Justice Act award, is unreasonable pursuant to 38 U.S.C.A. § 5904.  Under the circumstances, an attorney is required to offset any Equal Access to Justice Act award received for services rendered to a claimant before the Court against any other fees received by the attorney with respect to the same claim, regardless of when or how the non-Equal Access to Justice Act attorney fees were earned and received.   Id.
 
In the case at hand, the appellant received two awards under the Equal Access to Justice Act; one totaling $3,795.00 and the other totaling $5,232.00.  These were paid for legal services provided to the Veteran.  These totaled $9,027.00, i.e., more than the 20 percent of the past-due benefits award.  Although the appellant is "eligible," in that he meets the criteria to receive 20 percent of the past-due benefits owed the Veteran as a result of the RO's January 2004 decision, the appellant must offset the Equal Access to Justice Act attorney fees he received against the 20 percent owed him because of the attorney fee agreement with the Veteran.  
 
The appellant has argued that the work covered under the two attorney fee agreements of April 2004 and July 2005 is different work and therefore the Equal Access to Justice Act awards should not offset the payments from past-due benefits.  The Court, however, has held that all work leading to a successful outcome of a veteran's claim is the "same work" for purposes of the Equal Access to Justice Act.  See Jackson v. Shinseki, 23 Vet. App. 27, 34 (2009).  Representation on the same claim at different stages of adjudication and before different tribunals remains the "same work" for purposes of the Equal Access to Justice Act and 38 U.S.C.A. § 5904.  Carpenter, 15 Vet. App. at 76.  Inasmuch as the appellant is arguing that his representation of the Veteran before the Court in 2004 is not the "same work" as his subsequent representation after July 2005, the argument is misplaced.  Indeed, the issue argued on the Veteran's behalf in 2004 and thereafter, whether in front of the Court or the VA remained the same, i.e., the entitlement to an increased disability rating for PTSD prior to September 1999.  Neither the Court's orders of December 2004 and April 2006, nor the Board's decision of April 2005, nor the Board's remand of October 2006 were final decisions on the matter.  The issue of entitlement to an increased disability rating for PTSD prior to September 1999 remained in appellate status until the RO's January 2004 rating decision granting the full benefit sought, i.e., a 100 percent disability rating pursuant to 38 C.F.R. § 4.16 for PTSD prior to September 1999.
 
As the appellant has been awarded Equal Access to Justice Act fees in excess of the contingency fees owed, he is not entitled to receive any additional payments for attorney fees.  If the claimant's attorney were to receive attorney fees under the Equal Access to Justice Act for the same work as is covered by the contingency fee, he would have to refund the smaller of the fees received under either the Equal Access to Justice Act or the fee received.
 
It is clear that the appellant sought to craft fee agreements without any Equal Access to Justice Act offset provisions and providing a definition for "same work" different from that dictated by case law.  The Court has held, however, that an artfully or inartfully drafted contingency fee agreement which would circumvent the letter and spirit of the Equal Access to Justice Act would be patently unreasonable on its face.  See Carpenter, 15 Vet. App. at 77.  Therefore, those provisions are not enforceable.  
 
Finally, inasmuch as the appellant has attempted to distinguish his case from precedent case law by noting that his representation in April 2004 was on a pro bono basis, the Board notes that multiple fee agreements regarding the same claim do not change the above analysis.  In Jackson the Court held that representation provided without cost before the Federal Circuit, was the same work for purposes of offsetting fees received under the Equal Access to Justice Act.  See Jackson, 23 Vet. App. at 32-34.  
 


ORDER
 
The appellant is not entitled to the claimed 20 percent of the Veteran's past-due benefits. 


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


